Motion GRANTED and Order filed April 16, 2020.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00280-CV
                                    ____________

   IN RE STEPHEN M. YAMIN, SR. AND MARY ANN YAMIN, Relators


                           ORIGINAL PROCEEDING
                             WRIT OF MANDAMUS
                                113th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2017-39172

                                      ORDER

         On April 15, 2020, relators Stephen M. Yamin, Sr. and Mary Ann Yamin filed
a petition for writ of mandamus in this court. Relators ask this court to order the
Honorable Rabeea Sultan Collier, Judge of the 113th District Court, in Harris
County, Texas, to set aside her order dated April 7, 2020, entered in trial court
number 2017-39172, styled North American Interpipe, Inc. v. Texas Black Iron, Inc.,
et al.
      Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On April 15, 2020, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

      It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

      We ORDER the April 7, 2020 order in trial court cause number 2017-39172,
North American Interpipe, Inc. v. Texas Black Iron, Inc., et al., STAYED until a
final decision by this court on relators’ petition for writ of mandamus, or until further
order of this court.

      In addition, the court requests North American Interpipe, Inc., the real party
in interest, to file a response to the petition for writ of mandamus on or before April
30, 2020. See Tex. R. App. P. 52.4.

                                    PER CURIAM


Panel Consists of Justices Christopher, Wise, and Zimmerer.